ALLOWABILITY NOTICE

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with George A. Coury (Reg. No. 34,309) on 15 July 2022.

The application has been amended as follows: 
In the claims:
Claim 1 has been replaced with the following:
--A thermal management system for a gas turbine engine comprising:
an additively manufactured core cowl having a central longitudinal axis, at least a portion of the additively manufactured core cowl forming an integral additively manufactured heat exchanger, the additively manufactured heat exchanger comprises an external surface of the core cowl with a multiple of fins each being elongate and extending along the central longitudinal axis and having a fin height extending from a base surface of the external surface to interact with a fan bypass airflow, wherein the multiple of fins have a length extending along the central longitudinal axis that is greater than the fin height, and at least one of the multiple of fins contains at least one additively manufactured passage.--

Claim 31 has been replaced with the following:
--The system as recited in claim 1, wherein each fin of the multiple of fins is defined by two spaced walls extending along the length.--


The above changes to the claims have been made for reasons described in the accompanying interview summary.

In the specification:
In par. [0048], line 8, --having a height H defined from a base surface 95 of the external surface 90 and-- has been added after “structures”.
In par. [0048], line 9, --a length L-- has been added after “along”.

The above changes to the specification have been made for reasons described in the accompanying interview summary.
In the drawings:          The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 

    PNG
    media_image1.png
    409
    426
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    375
    409
    media_image2.png
    Greyscale
                     In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The United States Patent and Trademark Office does not make drawing changes. It is applicant’s responsibility to ensure that the drawings are corrected. Corrections must be made in accordance with the instructions below.
Replacement Drawing Sheets - Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84. An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of the amended drawing(s) must not be labeled as "amended." If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action. No further drawing submission will be required, unless applicant is notified. 
Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin.
Annotated Drawing Sheets - A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner. The annotated drawing sheets must be clearly labeled as "Annotated Sheet" and must be presented in the amendment or remarks section that explains the change(s) to the drawings.
Timing of Corrections - Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application.
If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the "Notice of Allowability." Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability.

The above changes to the drawings have been made for reasons described in the accompanying interview summary.
Reasons for Allowance
Claims 1, 6-10, 12, 13, 22-24, and 31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art neither anticipates nor renders obvious the combination of limitations that includes “a multiple of fins each being elongate and extending along the central longitudinal axis and having a fin height extending from a base surface of the external surface to interact with a fan bypass airflow, wherein the multiple of fins have a length extending along the central longitudinal axis that is greater than the fin height” (claim 1). The instant limitations distinguish over the previously applied reference Wallace (US 5,269,133) since the radially elongate member (67; previously indicated as corresponding with the claimed “fin”) has a height (i.e., in the radial direction) that is greater than a length (i.e., in the axial direction or the circumferential direction). There is no motivation found in the prior art to modify the radially elongate member 67 of Wallace to have the claimed dimensional relationship.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745